Opinion issued September 23, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00348-CV
                           ———————————
                    KEVIN M. PRENDERGAST, Appellant
                                        V.
       YELLOW BOOK SALES AND DISTRIBUTION CO., Appellee



                   On Appeal from the 405th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 12-CV-0511


                         MEMORANDUM OPINION

      Appellant, Kevin Prendergast, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

Further, Prendergast has not paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 37.3(b), (c). After being notified

that this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 5; 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.



                                   PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                         2